PER CURIAM
Petitioner seeks review of an order setting his parole consideration date. ORS 144.228. He had sought review of an earlier order, and we reversed and remanded, because the Board of Parole might have applied the wrong rule. Meriweather v. Board of Parole, 97 Or App 212, 775 P2d 340 (1989). The order now under review was issued by the Board before our decision in the earlier case. It uses the same parole consideration date set in the order that we reversed and remanded.
The Board moved to dismiss the petition for review on the ground that it is moot in the light of the previous remand. The difficulty is that there is no indication that the Board has changed or reconsidered petitioner’s parole consideration date; dismissal of the petition for review would leave an incorrect order in place. Consequently, the motion to dismiss is denied, and the order is reversed and remanded for reconsideration in the light of Meriweather v. Board of Parole, supra.
Motion to dismiss denied; reversed and remanded for reconsideration.